Appellant has supplied an appeal bond and now requests that his appeal be reinstated.
Attention was called to the fact in our original opinion that no sentence appears in the record. The offense of which appellant was convicted is a felony. It therefore was the duty of the trial court to pronounce sentence on the judgment of conviction. The sentence constitutes the final judgment from which an appeal may be taken. This court has no jurisdiction in the absence of a final judgment. It therefore follows that the failure of the record to show that sentence was pronounced precludes a consideration of the case on its merits. Doyle v. State, 286 S.W. 214.
The motion to reinstate the appeal is overruled.
Motion overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.